DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934).
Regarding claim 1, Stafford discloses A head-mounted display system configured to project light to an eye of a user to display augmented reality image content in a vision field of said user (Stafford, “[0034] In some implementations, the HMD 102 includes projection devices that enable light from virtual images to be shown to a user's eyes via any such technology (e.g. retinal projectors). [0101] Such video can be augmented with virtual elements to provide an augmented reality experience, or may be combined or blended with virtual elements in other ways”), said head-mounted display system comprising: 
a frame configured to be supported on a head of a user (Stafford, fig.1, “[0039] In the illustrated implementation, a user 100 is shown wearing a head-mounted display (HMD) 102. The HMD 102 is worn in a manner similar to glasses, goggles, or a helmet, and is configured to display a video game or other content to the user 100.”); 
a display coupled to the frame, said display configured to project light into said user's eye to display augmented reality image content to the user's vision field (Stafford, “[0034] In some implementations, the HMD 102 includes projection devices that enable light from virtual images to be shown to a user's eyes via any such technology (e.g. retinal projectors). [0039] Thus, the HMD 102 can provide display regions to each of the user's eyes which occupy large portions or even the entirety of the field of view of the user, and may also provide viewing with three-dimensional depth and perspective. [0101] Such video can be augmented with virtual elements to provide an augmented reality experience, or may be combined or blended with virtual elements in other ways”); and 
an electronic device configured to be attached to a portion of the user's clothing or accessory, the electronic device being remote from the frame (Stafford, “[0052] FIG. 2 illustrates a controller device 104 for interacting with a virtual space viewed through an HMD 102, in accordance with implementations of the disclosure. Broadly speaking, the controller device 104 is configured to be handheld and/or secured to the user's hand 200. In some implementations, a strap (or band, or other mechanism for attachment) for securing the controller device 104 to the user's hand 200 is provided”), the electronic device comprising: 
a housing (Stafford, “[0062] By way of example without limitation, one or more lights can be positioned along the band 224 and/or along the housing 212 of the controller device 104.”);
one or more user control interfaces disposed on the housing, the one or more user control interfaces configured to control a parameter of the head- mounted display system (Stafford, “[0042] The user 100 may operate a controller device 104 to provide input for the video game. The controller device 104 can be any type of interface object operable by the user 100 for providing input to the video game or interactive application. Using these various types of controllers, or even simply hand gestures that are made and captured by one or more cameras, it is possible to interface, control, maneuver, interact with, and participate in the virtual reality environment presented on the HMD 102”).
On the other hand, Stafford fails to explicitly disclose but LÖTHGREN discloses an electronic control system configured to either or both (i) detect that the electronic device is grasped and picked up by the user for attaching to a portion of the user's clothing or accessory or (ii) detect that the electronic device is in the process of being attached to a portion of the user's clothing or accessory, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to either or both (i) and (ii) (LÖTHGREN, “[0025] The use of a proximity sensor for this specific purpose enables detection of potential situations of accidental lock screen actuation when the user is putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space and is potentially not even aware that the lock screen mode has been entered (if inadvertently pressing e.g. a home key or power key in inactive mode when the mobile communication terminal is being put away for storage). [0076] An indication 422 by the proximity sensor 420 of presence near the mobile communication terminal 400 may mean that the actuation 622 has been accidental, for instance caused by the user putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined LÖTHGREN and Stafford, to include all limitations of claim 1. Since the controller device of Stafford can be a touchpad (Stafford, [0055]), the prevention against accidental lock screen of LÖTHGREN can be added to the controller device of Stafford. The motivation/ suggestion would have been This mobile communication terminal provides prevention against accidental lock screen commands and yet balances the need for a reliable and user-friendly approach (LÖTHGREN, [0025]).
Regarding claim 2, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford fails to explicitly disclose but LÖTHGREN discloses wherein the electronic device further comprises an electrical power supply system (LÖTHGREN, “[0047] Volume controls 222, a power button 224, a camera button 226 and a charging connector interface 228 are provided at a lateral side edge 204.sub.R of the apparatus housing 204”). The same motivation of claim 1 applies here, and also the power supply system is a well-known part to an electronic device. 
Regarding claim 5, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford fails to explicitly disclose but LÖTHGREN discloses wherein the parameter comprises at least one of volume, brightness, contrast or color . The same motivation of claim 1 applies here.
Claim(s) 8, 9, 10, 11, 13, 14, 15, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934), and further in view of  Griffin et al. (US 20130100601).
Regarding claim 8, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Griffin discloses wherein the housing comprises a first portion and a second portion separated from the first portion by a first gap (Griffin, “[0048] as shown in FIG. 12. Movement of the mating ends 214, 222 toward one another forces the first and second ends 208, 216 apart to receive the object to which the portable electronic device 100 is to be fastened”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Griffin into the combination of LÖTHGREN and Stafford, to include all limitations of claim 8. That is, applying the housing structure of Griffin to the controller device of LÖTHGREN and Stafford. The motivation/ suggestion would have been to provide a portable electronic device that is useable as a clip for securing to an object (Griffin, [0024]).
Regarding claim 9, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Griffin discloses wherein the first portion comprises one or more electronic components and the second portion comprises an electrical power supply system (Griffin, “[0034] Other electronic components including the power pack 122 and the processor 102, for example, are generally provided in one of the first housing 200 and the second housing 202”). The same motivation of claim 8 applies here.
Regarding claim 10, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Griffin discloses further comprising a first projection extending from the first portion into the first gap and a second projection extending from the second portion into the first gap, the first projection separated from the second projection by a second gap, wherein the electronic device is configured to be attached to a portion of the user's clothing or accessory by inserting a portion of the user's clothing or accessory through the second gap between the first projection and the second projection (Griffin, figs.8&12, “[0044] The first housing 200 may further include projections 800 that extend from a first rear surface 804, which is opposite to the first touch-sensitive display 204, and a second rear surface 806, which is opposite the second touch-sensitive display 206. The projections 800 may engage mating recesses 802, which extend from the first rear surface 804 and the second rear surface 806, when the portable electronic device is in the folded position. [0048] In general, in the folded position, the portable electronic device 100 is securable like a clip to an object, such as clothing including a pocket, a sleeve cuff or a waistband, for example, or accessories including a belt, a strap of a bag or a book or a carrying case for a tablet or Smartphone”). The same motivation of claim 8 applies here.
Regarding claim 11, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8. 
wherein the housing further comprises a connecting region joining the first portion and the second portion (Griffin, “[0038] Referring also to FIGS. 5 and 6, the channels 300 and 500 receive a first hinge assembly 510 and the channels 302 and 502 receive a second hinge assembly 512. The first hinge assembly 510 includes a pair of pinions slidably coupled to the first and second housings 200, 202 for engaging a pair of racks coupled to the first and second housings 200, 202”). The same motivation of claim 8 applies here.
Regarding claim 13, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8, wherein the first gap has been disclosed.
On the other hand, Stafford in view of Griffin fails to explicitly disclose but LÖTHGREN discloses the proximity sensor configured to detect presence of an object (LÖTHGREN, “[0064] As appears from FIG. 4, the mobile communication terminal 400 also comprises a proximity sensor 420. The proximity sensor 420 may for instance be an IR sensor or a capacitive sensor. In the disclosed embodiment, the proximity sensor 420 is implemented by the aforementioned proximity sensor 206 being provided at the upper edge portion of the apparatus housing 204 for the mobile terminal 200 in FIG. 2. [0075] If the sensor reading 422 from the proximity sensor 420 indicates presence near the mobile communication terminal 400, as is seen at 632 in FIG. 6, the controller 410 will prevent execution of the user command, provide user feedback by the touch display as is seen at 634 in FIG. 6, and continue in the lock screen mode 620 as is seen at 636 in FIG. 6”). The same motivation in claim 1 applies here.
Regarding claim 32, it is covered by claim 13 thus is rejected under similar rational as claim 13.

On the other hand, Stafford in view of Griffin fails to explicitly disclose but LÖTHGREN discloses wherein the proximity sensor comprises an infrared (IR) light emitter configured to emit IR light and an IR sensor configured to detect IR light reflected from the object (LÖTHGREN, “[0064] As appears from FIG. 4, the mobile communication terminal 400 also comprises a proximity sensor 420. The proximity sensor 420 may for instance be an IR sensor or a capacitive sensor. [0076] An indication 422 by the proximity sensor 420 of presence near the mobile communication terminal 400 may mean that the actuation 622 has been accidental, for instance caused by the user putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space. The detected presence may then be, for instance, the inside of a pocket, briefcase, jogging holder or similar narrow storage space). The same motivation in claim 1 applies here.
Regarding claim 15, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 13, wherein the proximity sensor detecting presence of the object in the first gap, has been disclosed.
On the other hand, Stafford in view of Griffin fails to explicitly disclose but LÖTHGREN discloses wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the proximity sensor detecting presence of the object (LÖTHGREN, “[0076] An indication 422 by the proximity sensor 420 of presence near the mobile communication terminal 400 may mean that the actuation 622 has been accidental, for instance caused by the user putting away the mobile communication terminal in a . The same motivation in claim 1 applies here.
Claim(s) 16, 17, 18, 19, 22, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934) and Griffin et al. (US 20130100601), and further in view of  Case (US 20080125288).
Regarding claim 16, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8, wherein the first or second portion has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses a magnetic sensor disposed in the first or second portion and a magnet disposed in the second or first portion (Case, “[0020] the activation system may include a magnetic sensor system, a piezoelectric system, an accelerometer, a light sensor, or the like that produces an output when the module is included at or engaged with the module securing element. When the activation system includes a magnetic sensor, such as a Hall sensor system, a first portion of the magnetic sensor system (e.g., a magnet, a magnetic sensor, etc.) may be included with the article of clothing or piece of athletic equipment, and a second portion of the magnetic sensor system (e.g., a magnetic sensor, a magnet, etc.) may be included with the module. In other examples, if desired, either of the module or the article of clothing or the piece of athletic equipment may include both the source and the sensor, but changes in the sensed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case into the combination of Griffin, LÖTHGREN and Stafford, to include all limitations of claim 16. That is, applying the magnetic sensor system of Case to the first and second portion of LÖTHGREN, Griffin and Stafford. The motivation/ suggestion would have been for activating and/or deactivating the module and/or electronic devices (e.g., sensing devices, transmission devices, receiving devices, etc.) included with or controlled by the module (Case, [0004]).
Regarding claim 17, Stafford in view of LÖTHGREN, Griffin and Case discloses The head mounted display system of Claim 16, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the electronic device is in the process of being attached to a portion of the user's clothing or accessory, has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Case fails to explicitly disclose but Griffin discloses a first projection extending from the first portion into the first gap and a second projection extending from the second portion into the first gap, the first projection separated from the second projection by a second gap (Griffin, figs.8&12, “[0044] The first housing 200 may further include projections 800 that extend from a first rear surface 804, which is opposite to the first touch-sensitive display 204, and a second rear surface 806, which is opposite the second touch-sensitive display 206. The projections 800 may engage mating recesses 802, which extend from the first rear surface 804 and the second rear surface 806, when the portable electronic device is in the folded position. [0048] In general, in the folded . The same motivation of claim 8 applies here.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the magnetic sensor detecting a change in magnetic field strength caused by a changed in size of the second gap as the electronic device is in the process of being attached to a portion of the user's clothing or accessory (Case, “[0027] if desired, reorienting the module with respect to the module securing element (e.g., flipping it over, rotating it, etc.) may be used to turn off or deactivate the module and/or various functions of the module, in accordance with at least some example methods of the invention. [0031] the article of clothing or piece of athletic equipment or the module may include multiple magnets or light sources, and overall magnetic pole orientation information, magnet location information, composite magnetic field strength at the magnetic sensor(s) (e.g., at least a composite threshold strength, a composite strength within a predetermined range, etc.), composite magnetic field direction at the magnetic sensor(s), detected light wavelengths, patterns, directions, intensities, and the like may be used as part of the information necessary to authenticate the module/clothing or module/athletic equipment combination (e.g., to determine whether the article of clothing or piece of athletic equipment and the module are authorized for operation with one another). [0052] The magnetic sensor may provide signal information to a processing system, e.g., one or more microprocessor devices, such as information indicating one or more characteristics of a magnetic field sensed by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case into the combination of Griffin, LÖTHGREN and Stafford, to include all limitations of claim 17. That is, applying the magnetic sensor system of Case to detect the electronic device is in the process of being attached to a portion of the user’s clothing or accessory of LÖTHGREN, Griffin and Stafford. The motivation/ suggestion would have been for activating and/or deactivating the module and/or electronic devices (e.g., sensing devices, transmission devices, receiving devices, etc.) included with or controlled by the module (Case, [0004]).
Regarding claim 18, Stafford in view of LÖTHGREN and Griffin discloses The head mounted display system of Claim 8, wherein the first gap has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses a light sensor configured to detect an amount of light in a first gap (Case, “[0031] the article of clothing or piece of athletic equipment or the module may include multiple magnets or light sources, and overall magnetic pole orientation information, magnet location information, composite magnetic field strength at the magnetic sensor(s) (e.g., at least a composite threshold strength, a composite strength within a predetermined range, etc.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Case into the combination of Griffin, LÖTHGREN and Stafford, to include all limitations of claim 18. That is, applying the light sensor of Case to the first gap of LÖTHGREN, Griffin and Stafford. The motivation/ suggestion would have been for activating and/or deactivating the module and/or electronic devices (e.g., sensing devices, transmission devices, receiving devices, etc.) included with or controlled by the module (Case, [0004]).
Regarding claim 19, Stafford in view of LÖTHGREN, Griffin and Case discloses The head mounted display system of Claim 18, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the electronic device is in the process of being attached to a portion of the user's clothing or accessory, has been disclosed.
On the other hand, Stafford in view of LÖTHGREN and Griffin fails to explicitly disclose but Case discloses wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the light sensor detecting that the amount of light in the first gap is below a threshold level (Case, “[0027] if desired, reorienting the module with respect to the module securing element (e.g., flipping it over, rotating it, etc.) may be used to turn off or deactivate the module and/or various functions  The same motivation of claim 18 applies here.
Regarding claim 22, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
Stafford further discloses one or more inertial measurement units configured to detect a change in orientation, an acceleration or a movement of the electronic device (Stafford, “[0054] The controller device 104 is configured to be trackable in the three-dimensional real space of the local environment in which the controller device 104 is disposed. To this end, the controller device 104 may include any of various motion/orientation/inertial sensors, including by way of example without limitation, one or more accelerometers, magnetometers, and gyroscopes”).
Regarding claim 28, it is covered by claim 22 thus is rejected under similar rational as claim 22.
(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934), Griffin et al. (US 20130100601), Case (US 20080125288), and further in view of  Jain et al. (US 20180206062).
Regarding claim 23, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 22, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the electronic device is in the process of being attached to a portion of the user's clothing or accessory, has been disclosed.
On the other hand, Stafford in view of LÖTHGREN, Griffin and Case fails to explicitly disclose but Jain discloses the one or more inertial measurement units detecting that the change in the orientation, acceleration or movement of the electronic device indicates that the electronic device is grasped and picked up by the user for attaching to a portion of the user's clothing or accessory (Jain, “[0049] this or like information may help a mobile device to determine whether it is moving towards or away from a particular wireless transmitter (e.g., an LTE cellular base station, etc.) and/or a cluster of wireless transmitters (e.g., a cluster of LTE cellular base stations, etc.), whether a mobile device is moving in general (e.g., via an inertial sensor, etc.), whether a mobile device is on-board of a vehicle or in a walking user's pocket (e.g., via an accelerometer, etc.), whether a mobile device is going into a brighter or darker area (e.g., via a visible light control intensity sensor, etc.), or the like. [0065] Inertial sensors of sensors 434 may comprise, for example, one or more accelerometers (e.g., collectively responding to acceleration of mobile device 400 in one, two, or three dimensions, etc.), gyroscopes or magnetometers (e.g., to support one or more compass or like applications, etc.), etc.”).
.
Claim(s) 25, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 20190243472) in view of LÖTHGREN et al. (US 20180196934), and Case (US 20080125288). 
Regarding claim 25, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford fails to explicitly disclose but LÖTHGREN discloses wherein the electronic device comprises a sensor configured to provide information based on which the electronic control system can determine either (a) that the electronic device has been attached to the portion of the user's clothing or accessory or (b) or that the electronic device has almost attached to the portion of the user's clothing or accessory, or (c) both (a) and (b) (LÖTHGREN, “[0025] The use of a proximity sensor for this specific purpose enables detection of potential situations of accidental lock screen actuation when the user is putting away the mobile communication terminal in a pocket, briefcase, jogging holder or similar narrow storage space and is potentially not even aware that the lock screen mode has been entered (if inadvertently pressing e.g. a home key or power key in inactive mode when the mobile communication terminal is being put away for storage). [0076] An indication 422 by the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined LÖTHGREN and Stafford. That is, adding determining whether the device is attached to the user’s clothing or accessory of LÖTHGREN to the controller device of Stafford. The motivation/ suggestion would have been balance the need for a reliable and user-friendly approach (LÖTHGREN, [0025]).
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Case discloses wherein the electronic control system can activate the one or more user control interfaces (Case, “[0005] physical or other interactions between the module and the article of clothing and/or the piece of athletic equipment with which it is engaged (and/or an absence of and/or change in such interactions) may be used for activating and/or deactivating the module and/or electronic devices included with the module, for confirming whether the module and clothing and/or equipment are authorized for use with one another, and/or for automatic data algorithm selection”). The same motivation of claim 16 applies here.
Regarding claim 27, Stafford in view of LÖTHGREN discloses The head mounted display system of Claim 1. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Case discloses wherein the electronic control system is configured to activate the one or more user control interfaces in response to detecting that the electronic device is attached to a portion of the user's clothing or accessory (Case, “[0058] When the module 102 including the magnetic sensor (see FIGS. 2-3) is inserted into the pocket 120 in this example structure 100, the magnetic sensor will sense the magnetic field generated by the magnet(s) 124, and the magnetic sensor on board the module 102 then can send a signal to the microprocessor on board the module 102, which can further send appropriate signals to activate various elements and/or functions of the module 102 (e.g., activate a sensing device or other electronic device, activate the transmission/reception system 106, activate an RFID system, etc.)”). The same motivation of claim 16 applies here.
Regarding claim 31, Stafford in view of LÖTHGREN discloses The method of Claim 28. 
On the other hand, Stafford in view of LÖTHGREN fails to explicitly disclose but Case discloses activating the one or more user control interfaces in response to determining that the wearable electronic device is attached to a portion of the user's clothing or accessory (Case, “[0058] When the module 102 including the magnetic sensor (see FIGS. 2-3) is inserted into the pocket 120 in this example structure 100, the magnetic sensor will sense the magnetic field generated by the magnet(s) 124, and the magnetic sensor on board the module 102 then can send a signal to the microprocessor on board the module 102, which can further send appropriate signals to activate various elements and/or functions of the module 102 (e.g., activate a sensing device or other electronic device, activate the transmission/reception system 106, activate an RFID system, etc.)”). The same motivation of claim 16 applies here.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, it recites, a strain gauge disposed in or near the connecting region, the strain gauge configured to detect a change in strain of the connecting region caused by a change in a size of the second gap, wherein the electronic control system is configured to temporarily disable the one or more user control interfaces in response to the strain gauge detecting a strain in the connecting region.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            12/29/2021